DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made without traverse on 10/21/2022 to prosecute the invention of Group I, including claims 1-3, 5, 9, 12 and 14-15. Other Group, including claims 4, 6-8, 10-11, 13 and 16 are withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 9, 12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,560,787. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,560,787 are clearly anticipated or similar in scope to the rejected claims 1-3, 5, 9, 12 and 14-15 of the U. S. Pat. App (No. 17/361,523) with only obvious wording variations. For example:
U. S. Pat. App No. 17/361,523
U.S. Patent No. 10,560,787
1. A hearing device comprising an amplifier system comprising: 

an amplifier,

a battery configured to provide a supply voltage to the amplifier,
a digital signal processor configured to provide an acoustical signal to the amplifier, and
an external processing unit is also provided the supply voltage from the battery, the external processing unit being configured to provide an enablement signal when the external processing unit performs a processing that causes a short-term drop in the supply voltage, the external processing unit being configured to transmit the enablement signal to a controller unit configured to receive the enablement signal, wherein the external processing unit is configured to provide a measure of the supply voltage from the battery, based on the measure of the supply voltage, the external processing unit is configured to generate the enablement signal, the controller unit is configured to generate a compensating signal based on an estimation of variation in the supply voltage, and transmit the compensating signal to the digital signal processor, and the digital signal processor is configured to minimize the variation in the acoustical signal by providing the compensating signal into the acoustical signal.
1. A hearing device comprising 
an amplifier system for minimizing variation in an acoustical signal caused by variation in a supply voltage to an amplifier, wherein the amplifier system comprising; 
a battery configured to provide a supply voltage to the amplifier, 
a digital signal processor configured to provide an acoustical signal to the amplifier, 
a controller unit configured to receive an enablement signal when the supply voltage is in an offset mode, wherein the supply voltage is in the offset mode when the supply voltage short termly drops below or above a supply voltage threshold, and the controller unit is further configured to transmit a request for a measured voltage during a time period based on the enablement signal, and a first analog-to-digital converter configured to measure during the time period the supply voltage to the amplifier based on the request for the measured voltage transmitted by the controller unit, and wherein the controller unit is configured to determine another offset mode in the supply voltage based on a fitting of measured voltages of the supply voltage to the amplifier, and wherein the controller unit is configured to generate a compensating signal based on an estimation of variation in the supply voltage in the another offset mode provided by the fitting of the measured voltages, and the controller unit is configure to transmit the compensating signal to the digital signal processor, the digital signal processor is configured to minimize the variation in the acoustical signal by providing the compensating signal into the acoustical signal, wherein the compensating signal provides an amplification of the acoustical signal during another time period of the another offset mode. 
    2. A hearing device according to claim 1, wherein an external processing unit supplied by the same battery as the amplifier is configured to generate the enablement signal to the controller unit. 
    3. A hearing device according to claim 2, wherein the external processing unit is configured to provide the enablement signal when the external processing unit performs an event, such as a wireless transmit or receive event or a memory write or read event. 

Claims 1-3, 5, 9, 12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,082,776. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 11,082,776 are clearly anticipated or similar in scope to the rejected claims 1-3, 5, 9, 12 and 14-15 of the U. S. Pat. App (No. 17/361,523) with only obvious wording variations. For example:
U. S. Pat. App No. 17/361,523
U.S. Patent No. 11,082,776
1. A hearing device comprising an amplifier system comprising:
an amplifier, 
a battery configured to provide a supply voltage to the amplifier,
a digital signal processor configured to provide an acoustical signal to the amplifier, and 
an external processing unit is also provided the supply voltage from the battery, the external processing unit being configured to provide an enablement signal when the external processing unit performs a processing that causes a short-term drop in the supply voltage, the external processing unit being configured to transmit the enablement signal to a controller unit configured to receive the enablement signal, wherein the external processing unit is configured to provide a measure of the supply voltage from the battery, based on the measure of the supply voltage, the external processing unit is configured to generate the enablement signal, the controller unit is configured to generate a compensating signal based on an estimation of variation in the supply voltage, and transmit the compensating signal to the digital signal processor, and the digital signal processor is configured to minimize the variation in the acoustical signal by providing the compensating signal into the acoustical signal.
1. A hearing device comprising an amplifier system comprising: 
an amplifier, 
a battery configured to provide a supply voltage to the amplifier, 
a digital signal processor configured to provide an acoustical signal to the amplifier, 
an external processing unit is also provided the supply voltage from the battery, the external processing unit being configured to provide an enablement signal when the external processing unit performs a processing that causes a short-term drop in the supply voltage, the external processing unit being configured to transmit the enablement signal to a controller unit configured to receive the enablement signal, and wherein the controller unit is configured to generate a compensating signal based on the enablement signal received, the controller unit is configured to transmit the compensating signal to the digital signal processor, and the digital signal processor is configured to minimize the variation in the acoustical signal by providing the compensating signal into the acoustical signal.
2. A hearing device according to claim 1, wherein the external processing unit is configured to measure the supply voltage Vcc from the battery, and, based on the measured supply voltage, the external processing unit is configured to generate the enablement signal.
3. A hearing device according to claim 2, wherein the enablement signal is generated if the measured supply voltage Vcc is below or above an average supply voltage over a given time period indicating that the supply voltage is in an offset mode.
4. A hearing device according to claim 1, wherein the acoustical signal at the output of the amplifier is expressed by a transfer function, the digital signal processor is configured to modify the transfer function by introducing a constant which is calculated based on the compensating signal into the transfer function, and the digital signal processor is configured to vary the constant based on the compensating signal for minimizing variation in the acoustical signal caused by variation in the gain of the amplifier.
6. A hearing device according to claim 1, wherein the enablement signal is configured to inform the controller unit the event of the enablement signal, and the controller unit is configured to distinguish between the received enablement signals and perform a fitting of the measured voltages which are relevant for a specific event.
9. A hearing device according to claim 8, wherein the time period is a time period of the transmit or receive event or a time period of the memory write or read event or a time period of a measurement of the supply voltage

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651